Citation Nr: 0312126	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1972.  In addition, he attended the United States Naval 
Academy from June 1967 to June 1971.

The current appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
service connection for PTSD and denied reopening the claim of 
entitlement to service connection for schizophrenia.

In February 1994 the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In March 1994 the Hearing Officer affirmed the determinations 
previously entered.

In April 1996 the Board of Veterans' Appeals (the Board) 
remanded the claims to the RO for additional development and 
adjudicative actions.

In September 1997 the RO affirmed the determinations 
previously entered.

In July 1998 the Board denied entitlement to service 
connection for PTSD and remanded to the RO the claim of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.

In April 2000 the RO affirmed the determination that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for schizophrenia.

In August 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for schizophrenia, and 
remanded the case to the RO for further development and 
adjudicative action.
In February 2001 the RO denied entitlement to service 
connection for schizophrenia on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A chronic acquired psychiatric disorder diagnosed as 
schizophrenia was not shown in active service, nor was such 
demonstrated to a compensable degree during the first post 
service year.

3.  The probative and competent medical evidence of record 
establishes that post service diagnosed schizophrenia is not 
linked to service on any basis.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may such disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that psychiatric evaluations 
conducted in February 1967, formal USNA admission examination 
and the October 1970 annual and pre commissioning examination 
were normal.  

The veteran denied all psychiatric symptomatology when he 
completed the reports of medical history portions of the 
examinations.  Service medical records are negative for any 
head injuries.  

An April 1977 VA hospitalization summary report shows the 
veteran was diagnosed with schizophrenia, schizo-affective 
type.  The examiner stated the veteran had exhibited a 
thought disorder characterized by fears of losing touch with 
reality.

An August 1977 private medical record from the Office of 
Disability Insurance shows the examiner saw the veteran at 
that time.  He stated the veteran's problems began when he 
was attending the Naval Academy, during which time he had 
been "saved" by some form of religious conversion.  The 
examiner stated the veteran became very religious after this, 
which created problems for him.  He noted the veteran had his 
first "breakdown" in May 1976 and had reported three 
additional breakdowns since that time, the most recent one in 
April 1977.

The veteran reported at that time he had lost touch with 
reality, had become suspicious of others, had prayed alot, 
had read his bible, had been unable to sleep, and had become 
agitated.  The examiner stated he was taking Haldol and 
Cogentin.

A June 1977 VA psychiatric evaluation shows the veteran 
reported he had become interested in religion while at the 
Naval Academy, which he used to deal with the stresses and 
tension he felt.  He stated he received a discharge from the 
service because he wanted to go into the ministry.  He noted 
as he became more involved in religion, he would take his 
Bible readings out of context and place himself in the 
biblical situation.

The veteran reported his first breakdown was in May 1976, 
when he thought he was an apostle.  He stated he was first 
hospitalized in April 1977.  The examiner entered a diagnosis 
of schizophrenic reaction, paranoid type, in partial 
remission.

A September 1992 private medical record shows the veteran was 
seen seeking help so that he would not get fired from his 
job.  He reported he had applied for a security clearance and 
that it was uncovered he had been diagnosed with 
schizophrenia.  He stated he had been warned that he was 
going to get fired because he presented a security risk due 
to this diagnosis.  The examiner stated he informed the 
veteran that there was little he could do and recommended he 
seek legal counsel.

A September 1992 private medical record shows the examiner 
reported that the veteran had been under psychiatric care in 
the late 1970's for a thought disorder.  The examiner stated 
the veteran had been actively involved in treatment for the 
past seven years and had requested an interview on September 
8, 1992.  He stated the veteran's mental status examination 
did not reflect an active psychotic process and that his 
thought disorder appeared to be in remission.

A February 1993 VA psychiatric evaluation report shows a 
diagnosis of chronic schizophrenia, schizo-affective type.  
The examiner noted that the diagnosis of schizophrenia could 
also be one of paranoid type, but that his impression was 
that it was schizo-affective type.  He entered the following 
finding in Axis IV:

"The stressors apparently were the stress of the military 
academy at Annapolis, and of course it is not uncommon for a 
person when they leave home and go to college to have their 
initial schizophrenic break.  It is interesting that he was 
able to graduate from Annapolis and serve aboard ship for 
period of time, and thus he did not have an acute break that 
is often see[n], but more of a gradual development of his 
illness, which is somewhat atypical."

An undated opinion from a VA examiner shows a diagnosis of 
chronic schizophrenia.  The examiner stated the veteran was 
compliant with his medication, which partially controlled his 
thought disorder.  He noted the veteran remained continually 
impaired by chronic delusional ideation, was socially limited 
in his ability to be around people, and would most likely 
remain severely disabled throughout the future.
In February 1994 the veteran presented oral testimony before 
a Hearing Officer at the RO.  His representative asserted 
that schizophrenia had been incurred while the veteran was at 
the United States Naval Academy.  The veteran testified he 
had fallen and sustained a head injury while serving on a 
ship during his active duty in 1971, which he thought could 
have been related to his schizophrenia.  He stated he was 
claustrophobic while on the ship.

An April 1994 private medical report from the Office of 
Disability Insurance reflects continued complaints of 
schizophrenia.  The examiner noted that he or she initially 
saw the veteran in December 1993 and at that time he believed 
that many of his adjustment problems emanated from a head 
injury received on active duty. 

A June 1994 private medical examination included a review of 
military history in which the veteran indicated that he had 
been injured in service, but not treated.  He expressed his 
belief that a head injury caused his psychological problems.  
He indicated that the head injury occurred aboard ship when 
he was knocked down by a wave that came over the bow of the 
ship and he struck the back of his head.  Following the 
examination he was diagnosed with schizophrenia, chronic, 
with schizoaffective and paranoid features.  

A May 1995 VA examination report shows a diagnosis of chronic 
schizophrenia.  The examiner noted the veteran wondered if 
his problem did not date back to his service days.

A July 1996 VA psychiatric evaluation report shows a 
diagnosis of schizophrenic disorder.

A March 2000 VA psychiatric evaluation shows a diagnosis of 
schizophrenia, paranoid type.  The examiner stated that there 
was no clear indication that the veteran's symptoms of 
schizophrenia had become manifest until after the veteran's 
separation and divorce from his first wife (which the veteran 
had reported occurred in 1977), which the examiner noted was 
"significant in setting off his present psychological state."

The examiner stated the veteran's schizophrenic condition had 
"its clear manifestations following his separation and 
divorce from his wife Patricia in 1976."

VA treatment records from 1994 to 2000 reflect continued 
treatment for schizophrenia.  In January 1998 the veteran was 
seen for "residual symptoms" of schizophrenia.  He was seen 
in the VA psychiatric emergency services in April 2000 for 
complaints of schizophrenia after he had been fired from his 
sales job in March 2000.  He was noted to blame his 
dysfunctional family for causing his schizophrenia.  He was 
seen again in July 2000 for schizophrenic symptoms and was 
diagnosed with schizophrenia, chronic paranoid type.  In 
October 2000 he was seen again for schizophrenia symptoms and 
was diagnosed with schizophrenia, chronic paranoid type vs. 
psychotic disorder status post head injury and concussion in 
military service.

A January 2001 VA opinion was obtained to clarify the 
veteran's present symptomatology and to determine whether any 
such symptomatology was present during military service or 
aggravated by such service.  The examiner reviewed the 
veteran's early childhood experiences which were unremarkable 
for any psychiatric disorders.  The veteran had graduated 
with honors in 1966 and had showed indication of 
socialization.  He was noted to have participated in tennis, 
wrestling and chess teams.  He did report feeling "socially 
detached at times."  There was no frank evidence of 
psychosis during this time and his reports of later 
adolescent development and early adult development showed 
good adjustment.  

His college and Naval Reserve Officers Training Corps (NROTC) 
attendance from 1966 to 1967 revealed that he obtained 
average to above average grades and he attended the U.S. 
Naval Academy from 1967 to 1971.  The Naval Academy program 
was noted to be a strenuous program which he completed and 
graduated with a degree in oceanography.  There were no 
indications of delusional disorder or any indication of 
particular psychiatric difficulties during this time.  During 
his Naval service from 1971 to 1972, there was no frank 
evidence of psychiatric disorder which was manifest or 
treated.  

The veteran was noted to have attended Baptist ministry 
graduate training and taught at a parochial school from 1972 
to 1976.  During this time no psychological problems were 
evident.  He began having psychiatric difficulties around 
1966 (sic) and 1977 following a bitter divorce and custody 
dispute over his children whom he hadn't seen since.  

The report of the Office of Disability dated in August 1977 
was noted to show the veteran's report of a breakdown in 1976 
and later in 1977.  He was noted to be in his late 20's at 
the time, which is typical of onset for paranoid 
schizophrenia.  Some studies were noted to indicate an onset 
date as late as 35, but more typically other studies 
indicated that schizophrenic patients become ill in their 
20's.  

The examiner noted the veteran having been treated in January 
1998 by a VA hospital psychiatrist who placed him on 
medication for schizophrenia.  He was also noted to have been 
treated by the VA hospital for schizophrenia in April and 
July 2000.  The examiner found these treatment records were 
significant in that they do indicate that the veteran 
presently suffers symptoms of paranoid schizophrenia as 
indicated and cited above.  There was no indication in the 
veteran's childhood, adolescence or military service that 
would indicate or predict a psychiatric disorder.  His 
psychiatric symptoms were said to have become clinically 
manifest some time between 1976 and 1977.  This onset time 
was noted to be the typical onset for paranoid schizophrenia, 
with the primary precipitating factor being the divorce and 
loss of visitation with his children.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

In this case, the veteran was provided with a copy of the 
rating decision on appeal explaining the RO's decision in his 
claim and statement of the case and supplemental statements 
of the case containing the relevant laws and regulations.  

The February 1994 RO hearing before a hearing officer and the 
Board's remand decision in August 2000 advised the veteran as 
to what evidence he was to obtain and what evidence the RO 
was to obtain.  

Additionally, in February 2001, the RO sent the veteran a 
letter advising him as to what evidence it would obtain on 
his behalf after it instructed him to provide names, 
addresses and approximate dates of treatment for all VA and 
non VA medical providers.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing VA's obligation to 
communicate with claimants as to evidence development).  
Private and VA records of treatment were obtained.  The RO 
provided a VA examination of this claim pursuant to the 
Board's remand instructions.  

The VA examination included a medical opinion from a 
competent medical authority or psychiatrist, thereby 
precluding any need for further examination of the veteran a 
file medical opinion.  The veteran was afforded a final 
opportunity to submit evidence in September 2002 directly to 
the Board.  There has been no indication since then that 
there is any additional evidence pertinent to the claim, 
which has not been obtained.

In February 2001 the RO provided the veteran with the 
criteria under the new law, the VCAA, and considered his 
claim on this basis.  Therefore there is no need to remand 
this matter for further development or for due process 
consideration under the VCAA of 2000.  Thus, VA's duty to 
notify and assist the veteran has been satisfied, and there 
is sufficient evidence of record to decide the claim.  


Service Conection

Upon review of the evidence, the Board finds that entitlement 
to service connection for schizophrenia is not warranted.  
There is no medical evidence of any psychiatric problems in 
service.  There is also no evidence showing that 
schizophrenia became manifest, muchless to a compensable 
degree, within the one year period following the veteran's 
discharge from service in December 1972.  In fact, 
schizophrenia was not diagnosed until more than 4 years after 
discharge.  Moreover, there is no competent medical opinion 
linking the post service diagnosed schizophrenia to the 
veteran's period of service on any basis.  

The medical evidence indicates that the schizophrenia began 
around 1977 or at the earliest, some time in 1976.  The 
precipitating factor was noted by the VA examiner in March 
2000 and January 2001 to be the ending of the veteran's first 
marriage and loss of his children.  

The January 2001 VA opinion specifically ruled out the 
possibility of the veteran's schizophrenia having its onset 
in service or preexisting service and being aggravated by 
service.  This opinion was based on a review of records and 
history taken from the veteran in which neither his 
preservice years nor his time spent in active duty were 
significant for any indication of psychiatric problems.  

The examiner pointed out that there was no indication in the 
veteran's childhood, adolescence or early adulthood which 
would indicate or predict a psychiatric disorder.  The 
examiner also noted that the manifestation of symptoms at a 
time when the veteran was in his late 20's was the typical 
onset time for schizophrenia. 

The Board has of course not ignored the competent medical 
opinions of record linking the veteran's schizophrenia to his 
military service.  As the Board reported earlier, the claims 
file contains opinions in 1977, 1992, 1993, and 2000 wherein 
the medical specialists, both VA and private, relate onset of 
the veteran's schizophrenia to service, his Naval Academy 
education years, and/or a head injury.  These opinions were 
based strictly on the medical history provided by the veteran 
himself.  As has become quite clear by the official service 
medical documentation of record, the veteran did not sustain 
any head injury either during active service or while 
attending the Naval Academy.

The examiners also noted the veteran had related ongoing 
treatment for psychiatric symptomatology during the late 
1970's.  The official medical documentation of record does 
not support this.  While the veteran also was reported as 
stating that he suffered from psychiatric symptomatology 
during his days in service or at the Naval Academy, the 
official documentation of record shows he denied any 
psychiatric symptomatology or history thereof.



These medical specialists, both VA and private, did not 
review the veteran's claims file.  They based their expressed 
opinions on exactly what the veteran had told them.  

The CAVC has held that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

The Board is not bound to accept medical opinions, such as 
the opinions of the above discussed VA and private examiners, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 
Vet. App. 69 (1993); and Pound v. West, 12 Vet. App. 341 
(1999) where the appellant himself was a physician.  

Greater weight may be placed on one physician's opinion than 
on another's depending on factors such as reasoning employed 
by the physicians and whether or not  and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. at 40.

The Board notes that the veteran has argued that his 
schizophrenia symptoms may be the result of having injured 
his head while in service.  The veteran is not qualified to 
render an opinion regarding whether a head injury could have 
been the cause of his schizophrenia.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 5108); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).



Furthermore, although a physician in October 2000 diagnosed 
the veteran with schizophrenia, chronic paranoid type vs. 
psychotic disorder status post head injury and concussion in 
military service, there is no medical evidence documenting a 
head injury in service. 

The Board has selected the competent medical opinions of VA 
examiners who more recently reviewed the claims file and had 
the opportunity to see that the veteran's version of his 
history is not supported by the evidentiary record.  

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board fives an adequate statement 
of reasons and based.  Owens v. Brown, 7 Vet. App. 429 
(1995).  

The Board has, accordingly, selected the opinions of the VA 
medical specialists who, on the basis of their detailed study 
of the entire record as well as examination of the veteran, 
discounted any association or link between his diagnosed 
schizophrenia and his military service be it on active duty 
or at the Naval Academy.

In sum, there exists no basis upon which to predicate a grant 
of entitlement to service connection.  

In short, there is no probative, competent medical evidence 
linking the post service diagnosed schizophrenia to military 
service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for schizophrenia.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

